I am constrained to dissent in the decision about to be made. The Greater New York charter, by section 892, directs that the record of assessed valuations of real and personal estate shall be open for examination from the second Monday of January until the first Monday in May in each year. The petitioner as a taxpayer is interested not only in the assessment for personal property levied on himself, but also in that imposed on others, for the greater the assessment on others the less will be the amount of taxes which he will be ultimately compelled to pay. The right of the petitioner to this examination is not singular to him, but shared with every other taxpayer in the county, and the records are required for use by the public officials who make up the tax rolls. The relator's right to inspection can be exercised only consistently with the equal rights of the other taxpayers and the necessary use of the books by the city authorities. Therefore, it would be entirely proper for the court to prescribe at what times and in what manner the petitioner shall make his inspection; but the order appealed from goes much further, and not merely prescribes the manner of inspection, but limits *Page 403 
the character of the examination itself by confining the petitioner to ascertaining only the assessments imposed on himself or his clients and forbidding an access to assessments imposed on others. The petitioner is, therefore, deprived of his statutory rights.
The order appealed from should be reversed and the matter remitted to the Special Term, with directions that the petitioner be allowed access to all assessments, his inspection to be made at such times and in such manner as the court may deem proper.
PARKER, Ch. J., O'BRIEN, MARTIN and VANN, JJ., concur with BARTLETT, J.; LANDON, J., concurs with CULLEN, J.
Order affirmed.